DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 10, 12, and 13 is objected to because of the following informalities:  
Claim 10: On line 14, “will keeping” should recite “while keeping”.
Claim 12: On line 1, “wherein the laryngoscopy wherein the stylet” should recite “wherein the stylet”.
Claim 13: On line 1, “wherein the laryngoscopy wherein the stylet” should recite “wherein the stylet”.
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3 and 11 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 3 recites the limitation “allow placement of an 15endocardial tube” in lines 2-3. It is unclear if this is intended to recite endotracheal tube instead of endocardial tube as the preamble of claim 1 specifies that this is a tool for assisting in placement of an endotracheal tube. Additionally, endocardial tubes are defined as “paired regions in the embryo that appear in its ventral pole by the middle of the third week of gestation and consist of precursor cells for the development of the embryonic heart”. For the sake of examination, the limitation will be interpreted as reciting “allow placement of an 15endotracheal tube”.
Claim 11 recites the limitation “the laryngoscopy tool for assisting in placement of an endotracheal tube is removable from the proximal end of the stylet”. It is unclear what is being removed from the stylet since claim 10 describes the stylet as being part of the laryngoscopy tool. For the sake of examination, the limitation will be interpreted as reciting “the laryngoscopy tool for assisting in placement of an endotracheal tube is removable from a proximal end of an endotracheal tube”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-8 and 10-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Runnels (US 2015/0099935).
Regarding claim 1, Runnels discloses a laryngoscopy tool (1250, Fig 49) for assisting in placement of an endotracheal tube (Para 0209), the laryngoscopy tool comprising: a) a stylet (800, Fig 50) having a proximal end (end proximal to articulating discs 816, Fig 50) and a distal end (end distal to articulating discs 818, Fig 50), the stylet: 5i) configured for receiving an endotracheal tube (See Fig 46; Para 0209), and ii) having an articulating distal end, the articulating distal end being configured to articulate between more than one shape (Para 0167; the articulating discs 818 move to allow the distal tip to bend or flex); and b) a handle (1200, Fig 49) secured to the proximal end of the stylet (Para 0215).
Regarding claim 2, Runnels discloses the handle (1200, Fig 49) is removable from the proximal end of the stylet (Para 0215).
Regarding claim 3, Runnels discloses the handle (1200, Fig 49) is removable from the proximal end of the stylet to allow placement of an 15endotracheal tube in place (Para 0215).
Regarding claim 4, Runnels discloses the stylet (800, Fig 50) articulates in a plane (Para 0189-0190; The articulating discs, in cooperation with the first and second cables 812 and 814 respectively, articulate towards directions D1 and D3 and thus articulate in a plane parallel to the directions D1 and D3.).
Regarding claim 5, Runnels discloses the stylet (800, Fig 50) includes an internal mechanism (812, 814, Fig 50) for articulating the distal end (Para 0168; Cables 812 and 814 are threaded through the shaft 804 of the stylet 800).
Regarding claim 6, Runnels discloses the stylet (800, Fig 50) further comprises a flexible intermediate portion (portion created by articulating discs 818, Fig 50; Para 0167).
Regarding claim 7, Runnels discloses the stylet (800, Fig 50) comprises an internal wire (812, Fig 50) connected to the distal end (Para 0168, lines 1-4), and wherein pulling on the wire from the proximal end results in articulating the distal end of the stylet (Para 0191).
Regarding claim 8, Runnels discloses comprising an actuator (control lever 802, Fig 50).
Regarding claim 10, Runnels discloses a method for placement of an endotracheal tube (Para 0006), the method comprising:  15a) providing a laryngoscopy tool (1250, Fig 49) for assisting in placement of an endotracheal tube (Para 0215), the laryngoscopy tool comprising: i) a stylet (800, Fig 50) having a proximal end (end proximal to articulating discs 816, Fig 50) and a distal end (end distal to articulating discs 818, Fig 50), the stylet configured for receiving an endotracheal tube (See Fig 46; Para 0209), and having an articulating distal end, the articulating distal end being configured to articulate between more than one shape (Para 0167; the articulating discs 818 move to allow the distal tip to bend or flex); and  20ii) a handle (1200, Fig 49) secured to the proximal end of the stylet (Para 0215); b) inserting the distal end of the stylet of the laryngoscopy tool into the trachea of a person, including articulating the distal end of the stylet during insertion to aid in passage through the larynx (See Figs 10-13; Para 0148-0151);12PDSD Ref No. 375.0001USU1 c) removing the handle from the proximal end of the stylet (Para 0215, lines 10-13); d) inserting an endotracheal tube over the proximal end of the stylet and down toward the distal end of the stylet (See Fig 14; Para 0152); and e) removing the stylet from the patient's trachea while keeping the endotracheal tube 5in place (Para 0068, lines 11-12).
Regarding claim 11, Runnels discloses the laryngoscopy tool for assisting in placement of an endotracheal tube is removable from a proximal end of an endotracheal tube (Para 0068; after proper placement of the distal end of the endotracheal tube, the stylet is removed by sliding it out of the proximal end of the endotracheal tube to allow an external ventilator to be connected to the proximal end of the endotracheal tube).
Regarding claim 12, Runnels discloses the stylet (800, Fig 50) articulates in a plane (Para 0189-0190; The articulating discs, in cooperation with the first and second cables 812 and 814 respectively, articulate towards directions D1 and D3 and thus articulate in a plane parallel to the directions D1 and D3.).
Regarding claim 13, Runnels discloses the stylet (800, Fig 50) includes an internal mechanism (812, 814, Fig 50) for articulating the distal end (Para 0168; Cables 812 and 814 are threaded through the shaft 804 of the stylet 800).
Regarding claim 14, Runnels discloses the stylet (800, Fig 50) further comprises a flexible intermediate portion (portion created by articulating discs 818, Fig 50; Para 0167).
Regarding claim 15, Runnels discloses the stylet (800, Fig 50) comprises an internal wire (812, Fig 50) connected to the distal end (Para 0168, lines 1-4), and wherein pulling on the wire from the proximal end results in articulating the distal end of the stylet (Para 0191).
Regarding claim 16, Runnels discloses an actuator (control lever 802, Fig 50).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Runnels (US 2015/0099935) in view of Melsheimer (US 10894145).
Regarding claim 9, Runnels discloses all of the elements of the invention as discussed above, however, is silent regarding the actuator comprises a tube surrounding a portion of the proximal end of the stylet.
Melsheimer teaches an endoscopic tool (10, Fig 1) having an articulating distal end (20, Fig 4), the articulating distal end being configured to articulate between more than one shape (Col 7, lines 1-5) and comprising an actuator (42, Fig 7) wherein the actuator comprises a tube surrounding a portion of the proximal end of the tool (Col 7, lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator and cables disclosed by Runnels to instead comprise a rotating dial 42, inner member 44, and tension member 34 as taught by Melsheimer in order to have an actuator that can more easily control the distal end of the tool (Col 4, lines 51-53).
Regarding claim 17, Runnels discloses all of the elements of the invention as discussed above, however, is silent regarding the actuator comprises a tube surrounding a portion of the proximal end of the stylet.
Melsheimer teaches an endoscopic tool (10, Fig 1) having an articulating distal end (20, Fig 4), the articulating distal end being configured to articulate between more than one shape (Col 7, lines 1-5) and comprising an actuator (42, Fig 7) wherein the actuator comprises a tube surrounding a portion of the proximal end of the tool (Col 7, lines 59-67).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the actuator and cables disclosed by Runnels to instead comprise a rotating dial 42, inner member 44, and tension member 34 as taught by Melsheimer in order to have an actuator that can more easily control the distal end of the tool (Col 4, lines 51-53).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTARIUS S DANIEL whose telephone number is (571)272-8074. The examiner can normally be reached M-F 7:00am to 4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on 571-272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ANTARIUS S DANIEL/Examiner, Art Unit 3783                                                                                                                                                                                                        
/EMILY L SCHMIDT/Primary Examiner, Art Unit 3783